Title: From George Washington to Colonel Arendt, 20 October 1777
From: Washington, George
To: Arendt, Henry Leonard Philip



Sir
Head Quarters [Whitpain Township, Pa.] 20th October 1777 10 OClock at Night

I am just now favd with yours of this date and am sorry that you laboured under any mistake on accot of there being two Officers of the name of Green. Colo. Christopher Green of Rhode Island is to command at Red Bank and Lt Colo. Jno. Green of Virginia is to go into Fort Mifflin with the detatchment under his command. I have no Blank Commissions with me and am therefore obliged to send you a Certificate of your Rank and date of your Appointment. I beg you will make the greatest haste to throw yourself into Fort Mifflin in the defence of which I wish you the greatest success. I am Sir Yr most obt Servt.
